Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 08, 2022 has been entered.
 
Response to Amendment
2.	Claims 1, 54, 55, 57-59, 61-63, 66-68 and 71-78 have been canceled and claims 79-99 added as requested in the amendment filed on July 08, 2022. Following the amendment, claims 79-99 are pending in the instant application.	
3.	Claims 79-99 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.

Information Disclosure Statement
	5.	The information disclosure statements filed on 07/08/2022 and 07/25/2022 fail to comply with 37 CFR 1.98 (b)(5), which requires the following: 
 (b)(5) Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication. 
The information cited within the IDS has been considered except references cited through. For proper citation of web based/electronic documents, see MPEP 707.05(e) IV.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 85-87 and 95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 85-87 and 95 recite different resulting clinical effects of an active step of administering anti-CGRP antibody; however, fail to provide any material, manipulative or physical difference between the steps practiced within base claim 79 and dependent claims 85-87 and 95. Thus, the claims are interpreted as either duplicate claims or not further narrowing claims, thus rendering the claimed subject matter indefinite.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim(s) 79-82, 85-93 and 95-99 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0174754, June 22, 2017 (the ‘754 document) for reasons of record as applied to previously presented claims in section 9 of Paper mailed on September 02, 2021 and section 7 of Paper mailed on January 14, 2022. 
The Declaration of Roger Cady under 37 CFR 1.132 filed June 29, 2022 is insufficient to overcome the rejection under 35 U.S.C. 103 of claims 79-82, 85-93 and 95-99 for reasons that follow. 
At section 14 of the Declaration, it is stated that Example 6 of the instant specification provides a detailed protocol of research trial to demonstrate effectiveness of the currently recited antibody when it is administered after the onset of the attack. Declarant further cites post filing article of Winner et al., 2021, of record within IDS of 06/30/2022, reference #1, which explains results of human clinical trial supporting Example 6. Thus, the Declaration is sufficient to support non-obviousness of pending claims 83, 84 and 94, insofar as the claims encompass methods of treatment of migraine by administering to a patient Eptinezumab antibody, wherein the antibody is effectively administered after the onset of the migraine attack. 
Claims 79-82, 85-93 and 95-99 are directed to methods of treating migraine headache by administering an effective amount of Eptinezumab antibody “while the patient is experiencing a headache associated with an attack of migraine”. Thus, by broadest reasonable interpretation and consistent with the specification as filed, the treatment does not have to commence after the attack. The ‘754 document teaches the anti-CGRP antibody that meets the limitations of the claims and teaches using the antibody for preventing and treating migraine headaches specifically, emphasis added. The treatment embodiment is interpreted as continued administration before, during and after the attack, thus fully meeting the limitation “while the patient is experiencing a headache associated with an attack of migraine” of the instant claims.
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

Double Patenting
8.	Applicant is advised that should claim 98 be found allowable, claim 99 will be objected to under 37 CFR 1.75 as being a duplicate thereof. When two claims in an application are duplicates, it is proper after allowing one claim to object to the other as being a duplicate of the allowed claim. See MPEP § 608.01(m).
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 79, 83, 84, 91 and 94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 113-127 of copending Application No. 16/736,925 (reference application). Claims 79-82, 85-93 and 95-99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 179-198 of copending Application No. 16/736,937 and claims 92, 95-98, 100-104 of copending Application No. 16/860,239 (reference applications). See reasons of record in section 11 of Paper mailed on September 02, 2021 and section 9 of Paper mailed on January 14, 2022. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

10.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
August 31, 2022